        Case 6:19-cv-00247-MC           Document 43   Filed 05/06/20   Page 1 of 2




Jennifer R. Schwartz, OSB #072978
Law Office of Jennifer R. Schwartz
2521 SW Hamilton Court
Portland, Oregon 97239
Tel: 503-780-8281
Email: jenniferroseschwartz@gmail.com

Nicholas S. Cady (OSB # 113463)
Cascadia Wildlands
P.O. Box 10455
Eugene, Oregon 97440
Tel: 541-434-1463
Email: nick@cascwild.org

     Attorneys for Plaintiffs


                          IN THE UNITED STATES DISTRICT COURT

                                FOR DISTRICT OF OREGON

                                        EUGENE DIVISION

 CASCADIA WILDLANDS, an Oregon                            Case Number: 6:19-cv-00247-MC
 nonprofit corporation,
 and OREGON WILD, an Oregon nonprofit                     UNOPPOSED MOTION TO STAY
                                                          PLAINTIFFS’ MOTION FOR
 corporation,                                             ATTORNEYS’ FEES AND COSTS
            Plaintiffs,

                       v.

 BUREAU OF LAND MANAGEMENT, a
 federal agency,

                Defendant,

          and

 SENECA SAWMILL COMPANY, an Oregon
 corporation,

                Defendant-Intervenor.
         Case 6:19-cv-00247-MC           Document 43       Filed 05/06/20      Page 2 of 2




       Plaintiffs respectfully move this Court to stay their Motion for Attorneys' Fees and Costs

until June 15, 2020. The agreement surrounding attorneys’ fees and costs has been approved by

the Bureau of Land Management and is currently awaiting approval from the Department of

Interior. Again, we request the Court permit the parties to file additional materials, including

memoranda, additional declarations, and additional exhibits, regarding the fee application at a

later time if the agreement is not approved. Additionally, it is possible Plaintiffs will seek an

additional stay if the approval process takes longer than anticipated. Defendants do not oppose

this motion.

       Accordingly, plaintiffs respectfully request that the Court approve this motion.


Respectfully submitted May 6, 2020.

                                       /s/ Nicholas Cady
                                       Nicholas Cady (OSB # 113463)
                                       Tel: (541) 434-1463
                                       Email: nick@cascwild.org

                                       Counsel for Plaintiffs




PLAINTIFFS' UNOPPOSED MOTION TO STAY MOTION FOR ATTORNEYS'
FEES AND COSTS 1
